Citation Nr: 1526762	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-23 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to an initial disability rating in excess of 10 percent for a right knee disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to April 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In November 2014, the Veteran presented sworn testimony during a Travel Board hearing in Seattle, Washington, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.  

A July 2014 rating decision granted service connection for the Veteran's right knee disability, assigning a 10 percent initial evaluation.  At his November 2014 Board hearing, he indicated on the record that he disagreed with this evaluation.  This testimony found in the hearing transcript constitutes a notice of disagreement (NOD) for this initial evaluation.  No statement of the case (SOC) has been issued for this issue.  Because the filing of an NOD initiates appellate review, the Veteran's right knee claim must be remanded for the preparation of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

As noted above, there is no evidence in the claims file to indicate that the RO issued an SOC in response to the Veteran's NOD with the July 2014 rating decision.  Therefore, the issue of entitlement to an increased initial rating for the Veteran's right knee disability must be remanded to the AOJ to issue an SOC.  See Manlincon, supra.

With regard to the Veteran's left knee claim, he testified at his November 2014 Board hearing that he believes his left knee disability was caused or aggravated by his overcompensation for his right knee disability.  The VA examination conducted in June 2013 failed to address the secondary service connection question.  Further, while his own care provider determined that there was no evidence that the Veteran's left knee disability was related to his right knee, that examiner provided no rationale for his negative conclusion.  As such, the case must be remanded to provide the Veteran with secondary service connection notice and an adequate opinion that address secondary service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with a statement of the case regarding his appeal of the initial evaluation assigned for his service-connected right knee disability.  They should be advised of the time period in which to perfect an appeal.  If the Veteran perfects an appeal, the claim should then be returned to the Board for further appellate consideration.

2.  Provide the Veteran with VCAA notice regarding what is required to substantiate a claim for secondary service connection for his left knee claim.

3.  Thereafter, the AOJ shall obtain an addendum opinion from an appropriate examiner, if possible.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.  The Veteran may be recalled for examination if deemed necessary.  

With this in mind, the examiner must state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's left knee disability had its onset in service or is otherwise etiologically related to his active service or his service-connected right knee disability.  The examiner should specifically address the Veteran's inservice left knee injuries and contentions of continuous left knee pain since service.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim for service connection for a left knee disability, including as secondary to a service-connected right knee disability, should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




